Title: To George Washington from John Hanson, 21 March 1782
From: Hanson, John
To: Washington, George


                        
                            Circular
                            Sir
                             21 March 1782
                        
                        I have the honor to enclose your Excellency a Proclamation of Congress, dated the 19th Instant; and am, with
                            great respect Your &c.
                        
                            J.H. Presidt
                        
                    Memorandum. The like, verbatim, was sent to General Washington, dated the 1st March 1782. 